In a proceeding in the nature of mandamus (Civ. Prac. Act, § 1284) brought by three alleged stockholder's of Maryet Realty Corporation under the provisions of section 178 of the Personal Property Law to compel the corporation to issue a new certificate of stock in place of one lost or destroyed, Maryet Realty Corporation appeals from an order which denied its cross motion to dismiss the petition and directed that the matter be referred to an official referee to hear and determine. Order reversed on the law and the facts, with $10 costs and disbursements, and the motion to dismiss the petition granted, without costs and without prejudice to such proceedings in the Surrogate’s Court as respondents may be advised to. take. The stock certificate which, respondents claim, had been lost or destroyed, was produced in court. Respondents’ father, in whose name the original certificate had been issued, had executed an assignment on the reverse side of the certificate to his four children about ten years before his death. A cancellation of that assignment, purportedly signed by respondents’ father, is alleged by them to be a forgery. Under the circumstances of this case, the proceeding does not properly come within section 178 of the Personal Property Law. Johnston, Acting P. J., Adel, Sneed, Wenzel and MacCrate, JJ., concur.